ACCEPTED
                                                                                      03-14-00714-CV
                                                                                             3992612
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  2/2/2015 5:51:42 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK


                     No. 03-14-00714-CV
                       _____________________________              FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                           COURT OF APPEALS                2/2/2015 5:51:42 PM
                   THIRD JUDICIAL DISTRICT OF         TEXAS JEFFREY D. KYLE
                             AUSTIN, TEXAS                         Clerk
                  _____________________________________

                                 KEVIN TARR,
                                   Appellant,

                                        v.

     LANTANA SOUTHWEST HOMEOWNERS’ ASSOCIATION, INC.,
                           Appellee.
               _______________________________

                 NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE COURT OF APPEALS:

      Please take notice that Matthew Ploeger hereby appears as lead appellate

counsel for Appellant Kevin Tarr in this matter. Mr. Ploeger’s contact information

and Texas Bar number are as follows:

      Matthew Ploeger
      State Bar No. 24032838
      Law Office of Matthew Ploeger
      901 South Mopac Expressway, Suite 300
      Barton Oaks Plaza, Building One
      Austin, Texas 78746
      Telephone: 512.298.2088
      Fax: 512.298.1787
      Matthew@PloegerLaw.com
Appellant requests that the parties to this appeal take notice of this designation, and

that both the Court and the parties send notices or any other communications

regarding this appeal to the appropriate counsel noted above.

                                        Respectfully submitted,

                                        /s/ Matthew Ploeger
                                        Matthew Ploeger
                                        State Bar No. 24032838
                                        LAW OFFICE OF MATTHEW PLOEGER
                                        901 S. Mopac Expressway, Suite 300
                                        Barton Oaks Plaza, Building One
                                        Austin, Texas 78746
                                        P: 512.298.2088
                                        F: 512.298.1787
                                        Matthew@PloegerLaw.com
                                        Attorney for Appellant


                          CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing was

forwarded to all counsel of record by the Electronic Filing Service Provider:

 Gregory B. Godkin
 Roberts Markel Weinberg, PC
 2800 Post Oak Blvd., 57th Floor
 Houston, TX 77056
 713.840.1666–telephone
 713.840.9404–facsimile

                                        /s/ Matthew Ploeger
                                        Matthew Ploeger
                                        Dated: February 2, 2015



                                          2